Citation Nr: 0843344	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-32 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
thoracolumbar scoliosis and thoracic kyphosis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cerebral palsy.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from August to September 1976.  
He was born in 1950.

This case was brought to the Board of Veterans' Appeals 
(Board) on appeal from actions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2007, the Board held that new and material evidence 
had not been submitted to reopen either of the then-pending 
claims.  The veteran was then represented by Disabled 
American Veterans (DAV).

The veteran and his new attorney, from whom a power of 
attorney is of record dated in November 2007, filed an appeal 
with the United States Court of Appeals for Veterans Claims 
(Court).  In August 2008, the Court, on Joint Motion, vacated 
the Board's August 2007 decision and remanded the case for 
action in accordance with the Joint Motion.

On November 7, 2008, an extensive written brief from the 
veteran's attorney was received by the Board, and is now of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board's August 2007 decision was to the effect that, in a 
December 2004 rating decision, the RO had declined to find 
that new and material evidence had been submitted to reopen 
the veteran's previously denied claim of entitlement to 
service connection for thoracolumbar scoliosis and thoracic 
kyphosis, and had also denied, in the first instance, the 
veteran's claim of service connection for cerebral palsy.  
The Board further held, in the August 2007 decision, that the 
evidence added to the record since the December 2004 rating 
decision was cumulative and redundant and did not raise a 
reasonable possibility of substantiating the claims, and did 
not, by itself or in conjunction with evidence previously 
assembled, relate to an unestablished fact necessary to 
substantiate either the claim of entitlement to service 
connection for thoracolumbar scoliosis and thoracic kyphosis, 
or the claim for cerebral palsy.  As will be cited below, the 
evidence submitted before and after that decision was 
discussed in some detail.

The Joint Motion and the subsequent brief were to the effect 
that all pertinent regulations had not been cited or even 
addressed and that, absent such notifications, the veteran 
could not have been expected to provide the required evidence 
to support the claims.  It was suggested that, 
notwithstanding the cited documentation, the veteran is 
entitled to the presumption of soundness at entry, or at 
least, to have thorough and comprehensive consideration of 
all applicable regulations with regard to aggravation, 
including of developmental problems.  It was also argued that 
a timely appeal had been in fact filed from the initial 
decision, and that thus the fundamental appellate issue 
should never have been whether new and material evidence had 
been submitted but direct service connection, with 
consideration of all evidence of record.

In the Board's 2007 decision, it was noted, in pertinent 
part: 

The evidence of record at the time of the 
December 2004 rating decision included the 
veteran's service medical records.  His entrance 
examination was normal, and the veteran reported 
no history of a spine disorder.  In August 1976, 
the veteran first indicated that he dislocated 
his spine in his early childhood years.  In 
September 1976, the veteran reported back pain 
for one day associated with training exercises.  
He had a history of cerebral palsy and injured 
his back two years ago.  On examination, the 
veteran's back had an exaggerated curvature to 
the spine.


That same month, the veteran was evaluated for 
retention in service due to his back deformity. 
On examination, there was deformity and 
tenderness of the spine.  He was admitted for 
further rest and evaluation.  In a subsequent 
record, the physician indicated the veteran had a 
deformity of the spine.  It was thoracolumbar 
scoliosis and thoracic kyphosis.  These were 
early degenerative disorders of the lumbar area.  
This physician felt the condition was present 
before the veteran's entry into service.  The 
veteran should be expeditiously discharged.  A 
subsequent profile report indicated the veteran's 
condition existed prior to service, and he was 
not medically qualified for induction.

In February 1982, the veteran underwent VA 
examination.  He indicated that he had injured 
his back in 1977 and had surgery in 1978.  
Following examination, the diagnosis was a 
history of scoliosis with Harrington rod 
placement.

VA outpatient records dated from October 1982 to 
June 1984 show the veteran complained of and was 
treated for his scoliosis.

In an August 2004 written statement, the veteran 
indicated that he was born with both cerebral 
palsy and scoliosis.  While in service, his 
scoliosis was diagnosed, and he was given the 
choice of having surgery or being discharged.

The December 2004 rating decision indicated that 
new and material evidence had not been submitted 
to reopen the veteran's claim because the newly 
added evidence only showed that the veteran 
currently suffered from scoliosis and kyphosis of 
the back.  While it was new, it was not material 
because it did not show that the veteran's 
disorder was aggravated by his military service.




In a September 2005 written statement, the 
veteran's mother indicated that he was diagnosed 
with scoliosis of the spine at age three.

Evidence added to the claims file after the 
December 2004 rating decision includes private 
medical records dated in April 1978 showing the 
veteran underwent surgery.  His diagnosis was 
congenital scoliosis.  The veteran was unaware of 
this disorder until 1976 in service.  He 
underwent Harrington rod fusion.

March 1983 private medical records show the 
veteran complained of pain in the upper end of 
his Harrington rod fusion area, and one of the 
rods had become more prominent.  X-rays showed 
one end of the rod had been dislodged.  The 
veteran underwent removal of two rods from the 
dorsal spine along with the rest of the 
Harrington hardware.

VA outpatient treatment records dated from April 
2001 to March 2005 show the veteran continued to 
be treated for his back disorder.

The Board notes that a veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service. 38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on 


the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

The language of the aforementioned regulation at 38 C.F.R. § 
3.304(b) (2004) was amended during the pendency of this claim 
and appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027-
29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) 
(2008)).  The amended regulation requires that VA, rather 
than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation, 
and are not subject to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82-90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
Id.


In his Veteran's Position Statement on Remand from the Court, 
dated October 27, 2008, the veteran's attorney argued that 
the back claim had been reopened by the RO and therefore 
should have been adjudicated on the merits by the Board.  
That assertion ignores the requirement in the law that the 
Board must review an RO's determination as to reopening, as 
indicated in our August 2007 decision, as follows: 

Before the Board may reopen a previously denied 
claim, it must conduct an independent review of 
the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a 
prior final decision:  "[T]he Board does not have 
jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material 
evidence is present, and before the Board may 
reopen such a claim, it must so find."  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

In addition, the veteran's attorney argued that the cerebral 
palsy claim had not previously become final, and should be 
adjudicated on the merits, as set forth in the Joint Motion. 

Because the Court's Order of August 14, 2008, granted the 
Joint Motion, the contents thereof have become the law of the 
case, and cannot be disputed by the Board.  The Board's 
decision of August 2007 no longer exists, and, accordingly, 
we will remand the matter for the RO to readjudicate the 
issues de novo.

Based on the circumstances cited above, including regulations 
which have been revised during the pending appeal, and in 
accordance with the Joint Remand and subsequent brief on 
behalfof the appellant, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

    (a) All service treatment records should 
be obtained and attached to the claims file.  

    (b) The veteran should be asked to 
identify and provide specific names, 
locations, dates, etc., and releases for all 
clinical treatment and evaluations of the 
claimed disabilities or related symptoms 
before, during and since service relating to 
his thoracolumbar scoliosis ,thoracic 
kyphosis and cerebral palsy.  VA should 
assist as required.  

2.  The veteran should be examined by an 
orthopedist and a neurologist to determine 
the nature and etiology of all claimed 
muscle and joint problems, claimed as 
thoracolumbar scoliosis, thoracic kyphosis 
and cerebral palsy, and to determine the 
extent of his current disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to any 
examiner for review in conjunction with the 
examination, and any examiner must indicate 
in the examination report that the claims 
folder was so reviewed. 

    As to the issues of service connection 
for muscle and joint problems, the 
examinations are to determine: 

    (a)  What are his current diagnoses and 
the nature of his disabilities as to each of 
the claimed disorders, based upon the 
previous medical records on file and the 
veteran's history before, during, and after 
his service?  

    (b)  When were the diagnosed disabilities 
first demonstrated, and by what evidence is 
that determinable?  

    (c)  Were there any changes, increases or 
decreases in symptoms in or attributable to 
duty, and what were they, if determinable?  

    (d)  Are any or all of such conditions 
causally or etiologically related to his 
military service?

    (e)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as 
a result of service (or pre-existed service 
and was aggravated therein), or arose after 
service and has been either caused or 
aggravated beyond its previous baseline 
level of disability by a service-connected 
disability or treatment therefor, or whether 
such a causation or aggravation relationship 
is unlikely (i.e., less than a 50-50 
probability).  

    (f)  The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions 
expressed should be provided.  

    (g)  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to find 
against it.  


    (h)  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability. 

    (i)  The examiner(s) should provide an 
opinion as to effects of his thoracolumbar 
scoliosis, thoracic kyphosis and cerebral 
palsy disability (and any other now 
diagnosed related problems) upon his daily 
living as well as his ability to work.  

3.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for 
any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claims for service connection on all 
potential bases.  If the decision remains 
adverse, provide him and his representative 
with an appropriate SSOC.  Then return the 
case to the Board for further appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

